Citation Nr: 0803991	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-08 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran served active duty from October 1972 to October 
1975 and continued to serve in the Army National from 1976 to 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision.  

In July 2005, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  

In January 2007, the Board remanded the issue on appeal to 
the RO via the Appeals Management Center (AMC) for further 
development. 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated lumbar spondylolisthesis is 
shown as likely as not to have chronically worsened due to 
repeated and routine injuries sustained in connection with 
the veteran's duties during her extensive service in the 
National Guard.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her low 
back disability manifested by a lumbar spine 
spondylolisthesis was aggravated by active duty for training.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  

In order for a claim to be granted on the basis of 
aggravation of a preexisting disorder, there must be 
competent evidence of current disability (established by 
medical diagnosis); of aggravation of a disease or injury in 
service (established by lay or medical evidence); and of a 
nexus between the aggravation in service and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom.  Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

The Board notes that the medical records referable to the 
veteran's period of active service are silent for any back 
injury or treatment.  

The medical records referable to her National Guard service 
show that, in September 1987, the veteran reported injuring 
her back when she fell on her buttocks during the previous 
spring.  She complained of low back pain with activity.  She 
was placed on profile for four months.  An X-ray study in 
December 1988 showed the presence of a second degree 
spondylolisthesis.  

A Physical Profile report in April 2000 shows that the 
veteran had a spondylolisthesis of the lumbar spine with 
acute and chronic back pain.  

A Physical Profile report in May 2001 showed that the veteran 
was placed on a temporary profile for back problems.  

The veteran reported having been involved in a car accident 
on July 26, 2001 when she injured her low back.  A 
lumbosacral series in August 2001 showed findings of an L5 
spondylolysis and second degree spondylolisthesis and marked 
narrowing at L5-S1 with degenerative changes.  In August 
2002, the veteran underwent low back surgery for 
decompression and fusion at a private medical facility.  

In September 2003, the veteran was notified that she would be 
medically separated from the Army National Guard because her 
current permanent medical condition precluded satisfactory 
performance of physical requirements and basic soldier tasks.  

The veteran testified at her hearing that, when she hurt back 
in-service in 1987, her x-ray study showed that she "broke 
her back" as a 4 year old.  

A March 2001 private MRI study revealed that the veteran had 
bilateral spondylolysis at L5 with grade 1 to 2 
spondylolisthesis at the lumbosacral junction.  There was 
uncovering of the L5-S1 disc.  There was no disc herniation 
at L5-S1; due to the subluxation, there was narrowing of the 
L5-S1 neural formania, bilaterally.  There were also mild 
degenerative changes noted at L3-4.  

In a March 2005 medical statement, the veteran's health care 
provider opined that the spondylolisthesis had been "more 
likely than not effected by her work and career in the 
military.  

At a July 2007 VA examination, the examiner noted that the 
veteran's condition of spondylolisthesis started when she was 
a child and was a "congenital" condition of the spine.  

The veteran reported that her back pain increased after she 
entered boot camp and after having had injuries to her back 
in 1987 during duty with the National Guard and as the result 
of a car accident in 2001 that was followed by surgery in 
2002.  The VA examiner also noted that the veteran complained 
of having back pain in August 2003 when she was a medic with 
the National Guard.  

The veteran reported having current low back pain with 
radiation and cramps to her feet associated with spasms and 
weakness in both lower extremities due to her condition.  

The VA examiner stated that a review of the veteran's records 
revealed that the lumbar spine condition of spondylolisthesis 
that could produce back pain.  The VA examiner opined that it 
was at least likely as not that the veteran's military duties 
while on active duty and while in the National Guard 
contributed to aggravation of the baseline condition of mild 
back pain.  

The VA examiner also stated that the veteran's baseline mild 
back pain was present prior to entering service and was 
"moderately aggravated" by her active duty for training and 
her active duty.  He stated that her military occupation in a 
field unit required setting up and taking down heavy 
equipment on a regular basis.   

In addition, the VA examiner noted that the routine training 
as a field medic involved setting up and taking down tents in 
the field and extensive physical training.  The VA examiner 
stated that those strenuous physical activities could 
exacerbate and aggravate any back condition.  

The VA examiner concluded with the opinion that the veteran's 
military service activities while on active duty and in the 
National Guard moderately aggravated her preexisting mild low 
back pain condition caused by congenital spondylolisthesis.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  
 
The Board notes that the veteran's service medical records 
are silent as to her having any preexisting condition before 
serving on active duty.  There is medical evidence to suggest 
that the veteran's spondylolisthesis was congenital disease 
that arose prior to that period of service.  However, on this 
record, the Board finds no basis for identifying the date of 
onset of this condition prior to or during the veteran's 
period of active service.  

The Board notes that service connection for congenital, 
developmental, or familial diseases (not defects) may be 
granted when the evidence as a whole establishes that the 
disease in question was incurred in or aggravated by military 
service within the meaning of VA law and regulations. 
VAOPGCPREC 82-90.  

In this case, the medical evidence shows that the 
spondylolisthesis was initially noted in 1987 and had become 
symptomatic to the point that the veteran was evaluated for 
the purpose of receiving duty restrictions by the National 
Guard.  After that, the veteran continued to serve with the 
National Guard until she medically separated due to her back 
condition in 2003.  

The VA examiner who evaluated the veteran in July 2007 opined 
that the veteran's back condition was "moderately 
aggravated" by her strenuous routine duties incident to long 
service in the National Guard.  This statement basically 
supported an earlier medical opinion submitted by the 
veteran's treating health care provider.  

As such, given these uncotroverted medical opinions, the 
Board finds the evidence to be in relative equipoise in 
showing that the veteran's spondylolisthesis as likely as not 
underwent a chronic increase in severity beyond natural 
progression due to repetitive-type injuries sustained in 
connection with her routine duties during her extended period 
of service in the National Guard.  

By extending the benefit of the doubt to the veteran, service 
connection for her low back condition manifested by a lumbar 
spondylolisthesis on the basis of aggravation is warranted.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for a low back condition manifested by a 
lumbar spine spondylolisthesis is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


